Citation Nr: 1127900	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  99-20 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for painful legs.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a psychophysiological cardiovascular reaction (claimed as a nervous condition), to include as being secondary to the appellant's service-connected left eye disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1953, during which he received the Combat Infantryman Badge.  He also had service in the US Army Reserves from 1957 to 1986, when he was transferred to the Army Reserve Retired Rolls. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1998 and February 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was previously remanded by the Board in June 2001, September 2004, November 2006, and October 2009.

The issue of entitlement to service connection for a psychophysiological cardiovascular reaction (claimed as a nervous condition), to include as being secondary to the appellant's service-connected left eye disorder, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current paroxysmal atrial fibrillation as likely as not initially manifested service.

2.  The Veteran's bilateral hearing loss was incurred during service.  

3.  The Veteran's bilateral leg pain is a manifestation of peripheral vascular disease, which is not related to a period of active service.  

4.  The Veteran's bronchial asthma initially manifested during a period outside of his active service, and is not otherwise shown to be related to his service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, paroxysmal atrial fibrillation was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2010).

2.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.385 (2010).

3.  Bilateral leg pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2010).

4.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

In May 2002, December 2006, September 2008, and October 2009, VA sent the Veteran letters informing him of the evidence necessary to establish service connection.  He was notified of what was necessary to establish his claims, what evidence he was expected to provide, and what VA would obtain on his behalf.  He was also notified of the type of evidence necessary to establish an effective date and a disability rating.  Although not all requisite notice was provided prior to the rating decision at issue, the matter was readjudicated, most recently via the February 2011 Supplemental Statement of the Case (SSOC).  The letters provided have satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post service VA and private treatment records, have been associated with the claims folder.  The Veteran's VA examination reports are also in the claims folder.  All available evidence was reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  In fact, he reported in May 2009 that he had no additional evidence and that he wished for his claims to be forwarded for Board consideration.  VA has met its duties to notify and assist the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).

The second and third elements of service connection may be established by showing continuity of symptomology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Heart Disorder

The Veteran claims service connection for a heart disorder.  He originally claimed to have heart disease warranting service connection in June 1970.  In August 1970, a VA examiner reported that he had a psychophysiologic-cardiovascular disorder.  He was treated for psychiatric reasons, but in noting his history of tachycardia, the examiner deemed psychophysiologic-cardiovascular disorder the appropriate diagnosis at that time.  A July 1970 general medical examination reported the Veteran's three-day admission to St. Luke Hospital in 1968 with a diagnosis of tachycardia.  At the time of that examination, the Veteran reported to the examiner that he had "three similar episodes."  VA hospital records do show that the Veteran was an inpatient from November 24 to November 27, 1968, due to supraventricular tachycardia.  From this point forward, the Veteran has continued to treat for various episodes of heart palpitations characterized as both tachycardia and atrial fibrillation.  He was hospitalized a second time from March 30, 1971, to April 12, 1971, for "paroxysmal atrial fibrillation, idiopathic," with a notation that he initially started to notice the symptoms in 1968.  In February 1982, the Veteran was again hospitalized for several days, again with a noted diagnosis of paroxysmal atrial fibrillation.  In January 1984, he again sought treatment and was noted as "still fibrillating."  The records in the claims folder continue through today showing ongoing periodic treatment for this condition.

The Board notes that the service personnel records include an April 1982 statement from a Sergeant First Class (SFC) of the Veteran's Ready Reserve Unit.  In this statement, the SFC stated that the Veteran "during drill held on 24 Nov 68 was sent to Medical Dispensary, Fort Allen, PR, as he reported to the undersigned when suddenly felt sick.  After being examined at Fort Allen Dispensary [the Veteran] was referred by [the doctor] to Damas Hospital, Ponce, PR for further treatment.

Throughout the many years that this claim has been pending, it was not until November 2009 that the Veteran was afforded a VA examination to assess the etiology of his diagnosed atrial fibrillation.  In November 2009, he was afforded a VA heart examination.  The examiner reviewed the Veteran's claims folder and examined the Veteran in person.  The Veteran reported chest pain with exertion, and that his condition has become progressively worse over the years since the 1968 onset.  He reported monthly episodes of dizziness and dyspnea on moderate exertion.  The VA examiner reviewed a stress MPI brought in by the Veteran from September 2009, which showed a small area of pharmacologically induced ischemia in the inferior wall.  And, an ECG showed sinus bradycardia.  The examiner confirmed the diagnoses as paroxysmal atrial fibrillation, and coronary artery disease, nonobstructive.  While the coronary artery disease was noted as not related to the Veteran's periods in the U.S. Army and U.S. Army Reserves, the paroxysmal atrial fibrillation was noted as "at least as likely as not related to his service in U.S. Army Reserve."  The basis for these opinions was that there is no subjective evidence of ischemic heart disease until November 1995, outside of the Veteran's period of service, but that the Veteran's atrial fibrillation onset with the hospitalization in November 1968, no matter that the diagnosis was not confirmed at that time, and that he "has longstanding history of paroxysmal atrial fibrillation and numerous evaluations and hospitalizations throughout the years."

Based upon this examiner's opinion, as well as a review of the voluminous medical record in this case, the Board finds that it is as likely as not that the Veteran's currently diagnosed paroxysmal atrial fibrillation initially manifested during a period of active service related to his longstanding and meritorious service in the U.S. Army Reserves.  In view of the totality of the evidence, the Board, resolving reasonable doubt in the Veteran's favor, finds that the evidence supports service connection for paroxysmal atrial fibrillation.  

Bilateral Hearing Loss

The Veteran asserts that hearing loss is warranted because the condition is related to in-service acoustic trauma, and that the condition has been chronic since service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's most recent VA audiological examination was in December 2009.  His pure tone thresholds in both ears at all measured levels were above 26 decibels, thus he meets the criteria for a bilateral hearing loss disability under 38 C.F.R. §3.385.  The question in this case is the etiology of his hearing loss.

A review of the service treatment records from the Veteran's 1951 to 1953 period of active service is negative for notations of symptoms suggesting hearing loss.  He filed this claim to establish service connection for hearing loss by way of a July 1997 handwritten statement alleging that he lost his left ear hearing "during service."  In May 1998, he claimed service connection for an "ear condition."  The RO denied the claim on the basis that July 1975 and January 1980 reports showing bilateral hearing loss were not evidence that the Veteran's hearing loss was incurred during a period of active service.  

It is true, as noted above, that the Veteran did not show signs of hearing loss during his period of active service between 1951 and 1953, which included combat service during the Korean Conflict.  He, however, had service in the U.S. Army Reserves for many years following his 1953 discharge.  Again, service connection is warranted for any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) (West 2002); 38 C.F.R. § 3.6(a) (2010).  A review of the voluminous medical evidence in this Veteran's claims folder reveals that the hearing loss disability first appears in an audiogram dated July 17, 1975.  Since that date, hearing loss has consistently shown in the records and it has seemingly worsened.  In an October 1988 audiogram, hearing loss was again confirmed, and the examiner noted that one ear was severe, and the other was "mild progressing-to-severe sensorineural hearing loss" thus clarifying that the hearing loss was progressive in nature.  Treatment records continue to show this progressing hearing loss through the most recent VA examination in December 2009.  Thus, it is evident from the record that the Veteran's bilateral hearing loss initially manifested in July 1975, and is documented first by the July 17, 1975, audiogram.

The Veteran's service personnel records show his various periods of ACDUTRA during his post 1953 term of Reserve service.  He was on ACDUTRA from June 6, 1975, through July 20, 1975.  This period of ACDUTRA encompasses the date during which the Veteran's bilateral hearing loss first appeared.  In a March 1988 statement, the Veteran confirmed having no trouble with hearing prior to his period of active duty, and he reported his feeling that the hearing loss was due to artillery noise during active service.

The only opinion from a medical doctor related to the Veteran's hearing loss is found in the December 2009 VA examination report.  This opinion, however, is inadequate in that it states that the Veteran's hearing loss is less likely than not related to active service because there is no showing of hearing loss in the 1951 to 1953 service treatment records.  The examiner made no mention of post-service periods of active service, such as the July 1975 ACDUTRA period during which the Veteran experienced hearing loss.  Because the examiner did not discuss the relevant findings during the relevant time period, the Board finds this opinion inadequate and of little use in the discussion of etiology.

In view of the totality of the evidence, including the Veteran's documented first instance of the currently diagnosed hearing loss occurring during a 1975 period of active service, the Board, resolving reasonable doubt in the Veteran's favor, finds that the evidence supports service connection for bilateral hearing loss.  

Painful Legs

The Veteran has also filed a claim related to pain he experiences in his legs.  In a July 1971 statement, he suggested that he had pain in his legs related to an in-service fall, during which he injured his right foot.  The Board recognizes in-service treatment related to a January 1952 right foot injury, and an April 1952 left ankle sprain.  There is, however, no evidence of residuals of either injury in the Veteran's Reserve or other post-service treatment records.  In an undated post-service VA form noted as "Pain Assessment Tool" the Veteran is reported to have complained of lower extremity pain onsetting some six months prior.  In June 2001, he underwent a venous color flow Doppler and duplex study of the lower extremities, which was noted as normal with no evidence of superficial nor deep venous thrombosis, and with normal signal augmentation with distal compressions.  One month later, a July 2001 report shows that the Veteran complained of right leg numbness, mainly to the soles of the foot, which was ongoing for several months.  The physician noted a "clinical picture suggestive of radiculopathy."  There is no evidence of further treatment of this condition.  In June 2002, nearly one year later, the evidence shows that the Veteran was treated for post-traumatic bilateral leg pain, although the nature of the trauma was unreported.  And again in July 2002, he sought treatment related to bilateral leg pain.

The Veteran was afforded a VA general medical examination in April 2003, at which time he is noted to have osteoarthritis in the lower extremity joints, the etiology of which was not suggested.  And, several years later, in July 2008, the Veteran underwent a private non-invasive arterial study of the lower extremities.  The report revealed stenosis in the common femoral bilaterally, in the right posterior tibial and peroneal arteries, and in the left superficial femoral artery.  Again, there is no suggestion as to the etiology of this disability.

Following the Board's most recent remand, the Veteran was afforded a thorough VA examination.  X-ray examination revealed osteopenia without detectable fractures or dislocations, along with calcaneal spur.  Physical examination, coupled with diagnostic testing, resulted in diagnosis of the following disabilities:  right ankle sprain, left ankle sprain, left foot calcaneal spur formation, right foot plantar fasciitis, left foot plantar fasciitis, and peripheral vascular disease in both legs.  The examiner, based upon examination of the Veteran and a review of the claims folder, opined that the "conditions are less likely than not related to service.  Although there is evidence for treatment of [both] feet seen in 1952, there is not any evidence of continuity (chronicity) of symptoms thereafter."  The examiner indicated that the Veteran's complaints of pain were from paresthesias in both legs from the knee down to the ankle, with pain in the same areas on ambulation.  The examiner opined that this pain is not related to the ankle joints, which were noted as injured in service, but related "to a peripheral vascular disease (unrelated to service)."

The Board recognizes that the Veteran believes that his current leg pain is due to the events he experienced in his first period of service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer his testimony, the Board does not find that he is competent to render an opinion as to leg pain and its appropriate etiology.  The medical examiner has expertise in this area and a diagnosis such as this is not observable by a lay person.  The examiner has deemed the Veteran's bilateral leg pain as due to peripheral vascular disease, and as definitively unrelated to any in-service event or injury.  

Because the most probative evidence related to the etiology of the Veteran's bilateral leg pain is negative, the Board finds that the preponderance of the evidence is against the claim for service connection.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral leg pain must be denied.

Asthma

The Veteran is also claiming that he is entitled to service connection for asthma.  Again, there is no question that the Veteran has a current diagnosis of this claimed disability.  Outpatient treatment records throughout the claims folder show treatment related to bronchial asthma, including recent VA examination reports.  Again, the question is the etiology of the disability.

The Veteran's service treatment records related to his first period of service from 1951 to 1953 are negative as to treatment for any respiratory disorder.  The Board has reviewed the inpatient and outpatient records since 1953 to find the initial onset of asthma, and to determine whether that initial onset was during a period of active service, prior to his 1986 retirement from the reserves.  

A May 1981 VA hospital summary shows that the Veteran was treated on an inpatient basis for several days for an upper respiratory infection.  Pulmonary function tests at that time were noted as showing severe obstructive lung disease, and the Veteran's history of smoking is also reported.  There is no mention of asthma at this time.  It is not until a May 1983 VA clinical not that the diagnosis of bronchial asthma is reported.  The clinical records do not again show treatment related to asthma until October 1988 when it is listed in a VA Medical Certificate.  This is two years following the Veteran's retirement from the reserves.  In fact, in a March 1987 Clinical Abstract from the Ponce Regional Hospital, the Veteran's various health disorders are listed and asthma is absent from that list.  Thus, there is only one notation of bronchial asthma during the Veteran's many years of active and reserve service.  This notation was in May 1983.  A review of the Veteran's ACDUTRA dates, as shown in his service personnel records, shows that his 1983 active service was between July 16, 1983, and July 30, 1983.  Thus, the one instance of a notation of asthma between 1951 and 1986 is not during a period of active service.

Nonetheless, the Veteran's claims folder was forwarded to a VA examiner in November 2009 for an opinion.  The examiner, based upon a review of the claims folder, opined that the Veteran's asthma was not related to his service in the U.S. Army Reserve.  The examiner noted that he did an "extensive C-File review" and that it did not show evidence of evaluations for asthma during active duty training periods.  Thus, the examiner found no causal connection between the Veteran's current bronchial asthma diagnosis and any period of service, because there is no showing of asthma during service.

Again, the Board recognizes the Veteran's sincere belief that his current asthma is related to events of service.  The Veteran, however, is not competent to make such an etiological connection as a lay person, because this is not a lay observable disability.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The VA examiner, on the other hand, has medical expertise in this area and has deemed the Veteran's asthmas as definitively unrelated to any in-service event or injury.  

Because the most probative evidence related to the etiology of the Veteran's asthma is negative, the Board finds that the preponderance of the evidence is against the claim for service connection.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for asthma must be denied.


ORDER

Service connection for a heart disorder is granted.

Service connection for bilateral hearing loss is granted.

Service connection for painful legs is denied.

Service connection for asthma is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  As was noted by the Board in its 2009 remand, the Veteran had a VA psychiatric examination in April 2003, and the examiner opined that the Veteran's depressive disorder was not caused by or the result of his service-connected left eye disability.   The examiner made no other conclusions as to all possible bases for service connection.  Thus, the matter was remanded due to the inadequacy of the examination report.  

In November 2009, the Veteran was afforded a new VA mental disorders examination.  The examiner reviewed the record and confirmed the most recent diagnosis of dysthymic disorder, as well as the Veteran's treatment with anti-depression and anti-anxiety medication.  At the time of the examination, the Veteran reported "desperation, frustration, loneliness, isolation, hopelessness, sadness and crying spells since long time ago."  He also needs reminding for personal hygiene and was noted as having mild memory loss.  The examiner confirmed the Axis I diagnosis as dysthymic disorder.  

As to the etiology of the Veteran's dysthymic disorder, the examiner simply said it "is caused or related to Veteran's Army reserve service."  The basis for this opinion was that there is no evidence of psychiatric findings prior to military service, and there was evidence of treatment during the reserve periods.  The examiner referenced with particularity only "evidence in c-file marked 'psych.'"  Again, service connection is warranted for disabilities incurred in active service, and active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  Because service connection is limited to diseases occurred in the line of duty during ACDUTRA, the Board finds the November 2009 VA examiner's opinion too vague to warrant service connection at this point in time.  The Veteran's psychiatric disorder cannot simply have onset at any point during the Veteran's many years of reserve service.  It has to be shown to have been incurred in the line of duty during an ACDUTRA period, the dates of which are very clearly set out in the Veteran's service personnel records.

Because both the April 2003 and the November 2009 VA examination reports were inadequate for rating purposes, this claim must again be remanded for an adequate examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, obtain an addendum to the November 2009 VA examination report, or if deemed necessary, afford the Veteran a new VA examination to determine the nature, extent, onset and etiology of his psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the Veteran suffers from any form of psychiatric disability, including but not limited to posttraumatic stress disorder (PTSD), due to his combat service in Korea.

The examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed psychiatric disorder, other than PTSD, had its onset or is otherwise related to the Veteran's 1951 to 1953 period of active service or to any noted period of ACDUTRA from 1953 through to his 1986 discharge from the Reserves.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's any currently diagnosed psychiatric disorder was caused or aggravated by any service-connected disability, to include the left eye disability, the bilateral hearing loss, the atrial fibrillation, or any combination of the three.  The examiner should specifically comment on the 1970 diagnosis of psychophysiological cardiovascular reaction.

The rationale for all opinions expressed should be provided in a legible report.

2.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


